                        IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                    MARSHALL DIVISION

JOHN BRYON JONES, #1902213                      §

VS.                                             §                 CIVIL ACTION NO. 2:16cv493

DIRECTOR, TDCJ-CID                              §

                                    ORDER OF DISMISSAL

       Petitioner John Bryon Jones, proceeding pro se, an inmate confined at the Michael Unit

within the Texas Department of Criminal Justice (TDCJ), filed this petition for a writ of habeas

corpus pursuant to § 2254 complaining of the legality of his criminal conviction. The case was

referred to the United States Magistrate Judge, the Honorable Judge Roy S. Payne, for findings of

fact, conclusions of law, and recommendations for the disposition of the case.

       On November 7, 2018, Judge Payne issued a Report, (Dkt. #19), recommending that

Petitioner’s petition for a writ of habeas corpus be dismissed, with prejudice. Specifically, Judge

Payne determined that his petition was untimely and that, even if it were not untimely, Petitioner’s

claims were nonetheless meritless. Petitioner has filed timely objections, (Dkt. #23).

       The Court has conducted a careful de novo review of those portions of the Magistrate

Judge’s proposed findings and recommendations to which the Petitioner objected. See 28 U.S.C.

§636(b)(1) (District Judge shall “make a de novo determination of those portions of the report or

specified proposed findings or recommendations to which objection is made.”). Upon such de

novo review, the Court has determined that the Report of the United States Magistrate Judge is

correct and the Petitioner’s objections are without merit. Accordingly, it is




                                                 1
            ORDERED that Plaintiff’s objections, (Dkt. #23), are overruled and the Report of the

Magistrate Judge, (Dkt. #19), is ADOPTED as the opinion of the District Court. Further, it is
        .
            ORDERED that the above-styled petition for a writ of habeas corpus is DISMISSED with

prejudice. It is also

            ORDERED that Petitioner is DENIED a certificate of appealability sua sponte. Finally,

it is

            ORDERED that any and all motions which may be pending in this action are hereby

DENIED.

             SIGNED this 19th day of December, 2011.
            So ORDERED and SIGNED this 21st day of February, 2019.




                                                           ____________________________________
                                                           RODNEY GILSTRAP
                                                           UNITED STATES DISTRICT JUDGE




                                                  2
